Citation Nr: 1207891	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  07-24 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right bundle branch block.  

2.  Entitlement to service connection for coronary artery disease with stress induced angina.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to August 1965.  He also had additional service in the Naval Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 RO rating decision that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for right bundle branch block.  By this decision, the RO also, in pertinent part, denied service connection for coronary artery disease with stress induced angina.  

A June 2007 RO decision (issued in a statement of the case) apparently denied service connection for right bundle branch block on a de novo basis.  In January 2011, the Board remanded this appeal for further development.  

The Board observes that the June 2007 RO decision (noted above) apparently denied service connection for right bundle branch block on a de novo basis.  The Board observes, however, that service connection for right bundle branch block was previously denied in an unappealed September 1994 RO decision.  Therefore, the Board must address whether the Veteran has submitted new and material evidence to reopen his claim of entitlement to service connection for right bundle branch block.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  The RO denied service connection for a right bundle branch block in September 1994, and the Veteran did not appeal.  

2.  Evidence submitted since then is cumulative or redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  

3.  The Veteran does not have coronary artery disease with stress induced angina.  


CONCLUSIONS OF LAW

1.  The September 1994 RO decision that denied entitlement to service connection for a right bundle branch block, is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has not been received to reopen a claim for service connection for right bundle branch block.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  Coronary artery disease with stress induced angina was not incurred in or aggravated by service.  38 U.S.C.A §§ 101(24), 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in October 2006, correspondence in November 2006, a rating decision in January 2007, a statement of the case in June 2007, and correspondence in January 2011.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board observes that the January 2011 correspondence (noted above) not only told the appellant what constitutes new and material evidence, but also advised him of the reasons for the previous denial of his claim for service connection for right bundle branch block and what evidence was needed in order to be considered new and material.  The appellant has been given ample time to respond to that notice and provide evidence that relates to the previously unestablished facts.  This correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore, a remand for additional notification would serve no useful purpose.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant.  The case was last readjudicated in a June 2011 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant evidence.  

The Board observes that VA did not provide the appellant with an examination in connection with his claim for entitlement to service connection for coronary artery disease with stress induced angina.  The Board finds, however, that an examination was not necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  Specifically, under the law, an examination or opinion is necessary to make a decision on the claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2011).  

The Board observes that, in this matter, there is no competent evidence of any current residuals coronary artery disease with stress induced angina and there is no indication that any coronary artery disease with stress induced angina may be related to the Veteran's periods of service.  As such, the facts of this case do not meet the criteria to warrant a VA examination.  See Id.  

Further, in the January 2011 correspondence (noted above), the RO also requested that the appellant return releases to obtain treatment records from "Dr. B," Cardiology South, and from the Sacred Heart Hospital to obtain treatment records.  The appellant did not respond. The Board reminds the appellant that the duty to assist is not a "one-way street."  If an appellant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  

Analysis

I.  Right Bundle Branch Block

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

The Federal Circuit has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

The RO denied service connection for right bundle branch block in September 1994.  The Board notes that there was no evidence received within one year of the September 1994 RO decision.  See 38 C.F.R. § 3.156(b); Bond.  The September 1994 RO decision was not appealed and is final.  38 C.F.R. § 7105.  

The evidence considered at the time of the September 1994 RO decision included the Veteran's service treatment records; private treatment records; VA examination reports; and the Veteran's own statements.  The RO denied service connection for right bundle branch block on the basis that the evidence of record showed that such condition existed prior to service and that there was no evidence that the condition worsened during service.  The RO noted that treatment during service for symptoms of a preexisting condition was not sufficient evidence of aggravation and that there must be objective evidence of worsening of the underlying condition.  The RO indicated that the Veteran's right bundle branch block did not worsen during service since it was still asymptomatic.  

The RO reported that the Veteran's service treatment records indicate that at the time of his August 1961 enlistment examination, there were no findings regarding a right bundle branch block.  The RO noted that the Veteran was seen in 1962 due to dizzy spells and that he gave a history of multiple head injuries since the age of five.  It was reported that, at that time, the Veteran stated that for the previous five years, he had experienced dizziness, lightheadedness, and vertigo, as well as suffering from syncopal episodes on rare occasions.  He maintained that the last syncopal episode was in July 1962.  The RO indicated that a July 1992 electrocardiogram report shows an incomplete right bundle branch block, that no further findings were noted during the Veteran's period of active service (from August 1961 to August 1965), and that the (July 1965) separation examination report does not refer to any findings pertaining to right bundle branch block.  The RO reported that a May 1993 letter from F. J. Wenzke, M.D., indicates that the Veteran had a history of right bundle branch block since 1985 and that he had no known heard disease or previous myocardial infarction.  The RO also noted that Dr. Wenzke reported that there was no objective evidence that the Veteran had significant underlying heart disease and that the right bundle branch block might be a normal variant.  

The RO further maintained that an August 1994 VA (heart) examination relates that the Veteran had no complaints pertaining to his right bundle branch block.  The RO reported that the examiner stated that there was no chest pain or dyspnea, that the Veteran's heart rhythm was regular, that there were no murmurs, and that his blood pressure reading was 140/90.  The diagnosis was right bundle branch block.  

The Board observes that the September 1994 RO rating decision states that there were no further findings of right bundle branch block during the Veteran's period of service from August 1961 to August 1965.  The Board notes, however, that the Veteran was noted to have right bundle branch block on numerous occasions during his service in the Naval Reserve.  The RO did not specifically discuss the Veteran's treatment during his additional service with the Naval Reserve in the September 1994 decision.  

The Veteran's service treatment records for his period of active service from August 1961 to August 1965 indicate that on a medical history form at the time of the August 1961 enlistment examination, he checked that he did not have pain or pressure in his chest or palpitation or a pounding heart.  He also checked that he had dizziness or fainting spells.  The reviewing examiner solely indicated a notation that the Veteran's reported symptoms were not considered disabling.  The August 1961 objective separation examination report includes notations that the Veteran's heart and vascular system were normal.  

A July 1962 consultation report states that the Veteran reported a history of multiple head injuries since the age of five.  He reported that for the past five years, he had experienced dizziness, which he described as more lightheadedness than vertigo.  He also indicated that he had actually had syncopal episodes on rare occasions and that his last episode was nine days earlier.  It was noted that the Veteran reported that he felt he had put himself in jeopardy by being in the service.  The provisional diagnosis was dizzy spells.  The examiner reported that due to the Veteran's dizzy spells, he was being referred for an electrocardiogram and for further evaluation.  A July 1962 electrocardiogram report indicates that the Veteran had incomplete right bundle branch block.  

A February 1965 objective examination report includes notations that the Veteran's heart and vascular system were normal.  The July 1965 objective separation examination report also includes notations that the Veteran's heart and vascular system were normal.  

The Veteran's service treatment records for his Naval Reserve service refer to right bundle branch block on numerous occasions, including in multiple examination reports.  

For example, a June 1987 treatment entry notes that the Veteran had a history of right bundle branch block, but with no other current problems by history or physical examination.  

On a medical history form at the time of an October 1987 examination, the Veteran checked that he had heart trouble.  The reviewing examiner indicated that the Veteran's heart trouble was right bundle branch block.  The October 1987 objective examination report reflects that the Veteran had right bundle branch block that was not considered disabling.  There were notations that the Veteran's heart and vascular system were normal.  

On a medical history form at the time of a March 1988 examination, the Veteran checked that he had heart trouble.  The reviewing examiner reported that the Veteran had right bundle branch block with no chest pain.  It was noted that the Veteran had a stress treadmill test which was normal.  The March 1988 objective examination report includes notations that the Veteran's heart and vascular system were normal.  

On a medical history form at the time of a March 1989 examination, the Veteran checked that he had heart trouble.  The reviewing examiner indicated that in 1984, the Veteran had the onset of complete right bundle branch block.  The reviewing examiner reported that the Veteran had a workup at a private facility, including a maximal stress test, an echocardiogram, and a multigated (radionuclide) angiogram, which were all normal.  It was noted that the Veteran was asymptomatic with no apparent exercise intolerance.  The March 1989 objective examination report notes that the Veteran had right bundle branch block which was asymptomatic.  There were notations that the Veteran's heart and vascular system were normal.  

An April 1989 report of a Thallium stress test reflects an impression of a small inferoapical defect noted on the post stress views.  It was noted that such was less apparent on the redistribution views and that it could possibly represent a normal variant of apical thinning, but that since there was a subtle change on the redistribution views, a small area of reversible ischemia at that location could not be excluded.  

A May 1989 consultation report notes that the Veteran was found to have an abnormal Thallium stress test in April 1989 and that a cardiac evaluation was requested.  The examiner reported that the Veteran was asymptomatic and referred for a Thallium stress test.  The examiner indicated that the Veteran had a long history of right bundle branch block since 1984, with a normal treadmill test.  It was noted that an April 1989 stress test report noted a possible apical defect.  The examiner indicated that an electrocardiogram showed right bundle branch block.  The impression related that the Veteran was asymptomatic with right bundle branch block and an abnormal Thallium test which could be seen in patients with conduction abnormalities.  The examiner recommended no restrictions.  

On medical history form at the time of a September 1989 examination, the Veteran checked that he had heart trouble.  The reviewing examiner indicated that the Veteran had right bundle branch block, which was asymptomatic, and was not considered disabling.  It was noted that a complete workup had been performed.  The September 1989 objective examination report notes that the Veteran has right bundle branch block.  There was a notation that his vascular system was normal.  

On a medical history form at the time of a January 1990 examination, the Veteran reported that he had heart trouble.  The reviewing examiner noted that the Veteran had right ventricle branch block that was asymptomatic since 1985.  The January 1990 objective examination report includes notations that the Veteran's heart and vascular system are normal.  

An August 1990 treatment entry indicates that the Veteran complained of cramping in his chest while performing swim qualifications.  The impression was possible stress angina.  It was noted that a Thallium stress test would be performed as soon as possible and that a consultation sheet was given to cardiology.  

An October 1990 Thallium stress test report relates an impression of an abnormal maximal stress Thallium myocardial imaging survey and no definitive scintigraphic evidence of exercise induced left ventricular ischemia.  The examiner noted that there was scintigraphic evidence of exercise induced left ventricular dysfunction and that no definitive inferoapical perfusion abnormality was noted on the current examination compared to the study in April 1989.  

A December 1990 treatment entry indicates that the Veteran had a history of right bundle branch block with an episode of chest pain while swimming.  The examiner reported that a Thallium stress test showed no scintigraphic evidence of ischemia of the left ventricle.  The impression was a low probably of significant coronary artery disease given the lack of angina symptoms, the lack of an abnormal electrocardiogram in response to stress, and a normal Thallium perfusion study.  The examiner indicated that there was no further evaluation at that point.  

On a medical history form at the time of a February 1991 examination, the Veteran checked that he had heart trouble.  The reviewing examiner referred to a heart evaluation in December 1990.  The February 1991 objective examination report notes that the Veteran had a history of a right bundle branch blockage and that he was not on medication.  It was noted that the Veteran underwent a Thallium stress test in October 1990.  There were notations that the Veteran's heart and vascular system were normal.  

On a medical history form at the time of a December 1991 examination, the Veteran checked that he had heart trouble.  The reviewing examiner stated that the Veteran had right bundle branch block with no complications.  The objective December 1991 examination report includes notations that the Veteran's heart and vascular system were normal.  There was a notation that the Veteran had right bundle branch block that was not considered disabling.  

Post-service private records also referred to right bundle branch block.  

A May 1989 report of a stress Thallium scintigraphy relates an impression of a normal Thallium scintigraphy with normal myocardial perfusion demonstrated in the distribution of all coronary arteries.  

A May 1993 statement from Dr. Wenzke notes that the Veteran has a history of right bundle branch block dating back to 1985.  Dr. Wenzke indicated that the Veteran apparently had evaluations done elsewhere in the past and that nothing had been found.  Dr. Wenzke indicated that the Veteran underwent a Thallium stress in May 1993 and that the electrocardiogram portion of the study was abnormal, but that it could not be accurately interpreted because of the Veteran's right bundle branch block.  Dr. Wenzke maintained that the Veteran's Thallium scan, which was performed in conjunction at that time, was entirely normal and therefore indicated a very low probability of underlying heart disease.  Dr. Wenzke commented that there was no objective evidence that the Veteran had significant underlying heart disease and that his right bundle branch block might be a normal variant.  

An August 1994 VA heart diseases examination report indicates that the Veteran reported a history of having right bundle branch block with no significant diseases of the heart.  It was noted that the Veteran's right bundle branch block dated back to 1985.  The diagnosis was right bundle branch block.  

The evidence received since the September 1994 RO decision includes additional private treatment records, a VA treatment report, a VA examination report, and statements from the Veteran.  

A September 2005 private report of an electrocardiogram indicates that there was sinus rhythm with low terminal QRS spatial velocity; "broad R or R in V1 or V2"; and right bundle branch block.  It was noted, as to a summary, that the electrocardiogram was abnormal.  A June 2006 report of an electrocardiogram from the same facility reflects the same results.  

An August 2007 exercise tolerance test from Sacred Heart Hospital relates a conclusion of a maximal stress test with nonspecific electrocardiogram changes without clinical evidence of ischemia and an accelerated blood pressure response to exercise.  

The Board notes that the additional private treatment reports dated in September 2005, June 2006, and August 2007, with references to the Veteran having right bundle branch block, do not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  Simply stated, the fact that the Veteran currently has a right bundle branch block is not in dispute, either today or in September 1994.  The Veteran's statements in this regard are also cumulative and redundant.  The evidence at the time of the September 1994 RO decision already indicated that the Veteran had right bundle branch block during service.  

As noted previously, the RO denied service connection for right bundle branch block in September 1994 on the basis that the evidence of record showed that the Veteran's right bundle branch block existed prior to service and that there was no evidence that the condition worsened during service.  The Board observes that none of the recently submitted evidence links any current right bundle branch block to the Veteran's periods of service, to include any aggravation of such disorder during his periods of service, including in the Naval Reserve.  

The Board observes that the Veteran has alleged in statements that his right bundle branch block had its onset during service.  While the Veteran is competent to report that he had symptoms during his period of service that he thought were related to his right bundle branch block, or that he had right bundle branch block for many years, he is not competent to diagnose his claimed right bundle branch block as related to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  Similarly, the Veteran is not competent to provide either a diagnosis or the medical nexus, and there is no evidence of current right bundle branch block that is related to his periods of service, or that was aggravated during his periods of service.  Thus, the Veteran's lay assertions are not competent or sufficient.  Jandreau, supra.  

Thus, to the extent that any of the additional evidence is considered new, it is not material since it does not raise a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156.  

The Board concludes that new and material evidence has not been submitted since the September 1994 RO decision.  Thus the claim for service connection for right bundle branch block, may not be reopened, and the September 1994 RO decision remains final.  

II.  Coronary Artery Disease with Stress Induced Angina

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  Service connection for a "chronic disease," such as arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. At 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran contends that he has coronary artery disease with stress induced angina that is related to service.  

The Board observes that the evidence of record, including any medical evidence referring to the Veteran's claimed coronary artery disease with stress induced angina, was discussed in detail pursuant to the issue above.  

The Board finds that entitlement to service connection for coronary artery disease with stress induced angina is not warranted.  The Veteran's service treatment records do not reveal any actual diagnosis of coronary artery disease even though the Veteran was treated extensively for right bundle branch block.  The Veteran's post service treatment records do not reveal any indication that the Veteran has been diagnosed with any coronary artery disease with stress induced angina.  A recent August 2007 exercise tolerance test from Sacred Heart Hospital did not show that the Veteran was diagnosed with any coronary artery disease with stress induced angina.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no indicate that the Veteran has been diagnosed with coronary artery disease with stress induced angina at any point during the period on appeal, entitlement to service connection for coronary artery disease with stress induced angina is denied.  

In reaching the decision above the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against entitlement to service connection, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The application to reopen the claim for entitlement to service connection for right bundle branch block is denied.  

Service connection for coronary artery disease with stress induced angina is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


